UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6552



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


PATRICE BEHANZIN WILSON, a/k/a K-Mel,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (CR-96-34)


Submitted:   October 1, 2004                 Decided:   October 19, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrice Behanzin Wilson, Appellant Pro Se. John Samuel Bowler,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Patrice Behanzin Wilson appeals the district court’s

margin order denying his motion for reconsideration of the district

court’s order denying his motion for an extension of time to file

a notice of appeal.        We have reviewed the record and find no

reversible error.      Accordingly, we affirm the order of the court.

See United States v. Wilson, No. CR-96-34 (E.D.N.C. Jan 23, 2004).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                  - 2 -